

	

		II

		109th CONGRESS

		2d Session

		S. 2624

		IN THE SENATE OF THE UNITED STATES

		

			April 24, 2006

			Mr. Voinovich (for

			 himself and Mr. DeWine) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To extend the temporary suspension of duty on

		  2-Oxepanone, polymer with aziridine and tetrahydro-2H-pyran-2-one, dodecanoate

		  ester.

	

	

		1.2-Oxepanone, polymer with

			 aziridine and tetrahydro-2H-pyran-2-one, dodecanoate ester

			(a)In

			 generalHeading 9902.03.24 of

			 the Harmonized Tariff Schedule of the United States (relating to 2-Oxepanone,

			 polymer with aziridine and tetrahydro-2H-pyran-2-one, dodecanoate ester) is

			 amended by striking 12/31/2006 and inserting

			 12/31/2009.

			(b)Effective

			 dateThe amendment made by subsection (a) applies to goods

			 entered, or withdrawn from warehouse for consumption, on or after the 15th day

			 after the date of enactment of this Act.

			

